THE THIRTEENTH COURT OF APPEALS

                                   13-22-00097-CV


 DOROTHY SANDS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE
       OF CECILIA STANFORD, DECEASED, AND JULIE STANFORD
                                v.
                          AUTOZONE, INC.


                                 On Appeal from the
                 County Court at Law No. 4 of Nueces County, Texas
                     Trial Court Cause No. 2018CCV-61634-4


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

May 12, 2022